Citation Nr: 0948643	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  09-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.  

The Veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in November 2009, and a 
transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's previously denied claim of service 
connection for bilateral hearing loss was denied in a 
September 2005 rating decision; the RO provided notice of 
this action in October 2005, but a timely appeal was not 
perfected.

2.  The evidence added to the record since the September 2005 
RO decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
bilateral hearing loss or otherwise raise a reasonable 
possibility of substantiating such claim.


CONCLUSION OF LAW

Since the final September 2005 rating decision, new and 
material evidence has not been presented to reopen the claim 
of service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The regulations implementing VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  VCAA and the implementing regulations apply 
in the instant case.

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Second, VA has a duty to notify a claimant of the information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Letters dated in August and October 2007 satisfied these 
criteria.  The claim was readjudicated in a February 2009 
Statement of the Case (SOC).  As part of the above-referenced 
August 2007 correspondence, the Veteran was notified how 
disability ratings and effective dates were assigned.

Hence, the content of the notice provided to the Veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.


The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), regarding the need for 
notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish the underlying claim for the benefit sought.

However, there is no indicated defect in this case.  In the 
October 2007 letter and as part of the February 2009 SOC, the 
Veteran was advised of both the type of evidence needed to 
reopen his claim of service connection for bilateral hearing 
loss and what was necessary to establish entitlement to the 
claimed benefit.

In this case, the RO looked at the bases for the denial in 
the prior September 2005 prior decision, and, in so doing, 
informed the Veteran of the bases for the prior denial of his 
claim.  Also, the Veteran has essentially known since the 
September 2005 rating decision that the crux of his case 
depended on his showing that he in fact had bilateral hearing 
loss which was either caused or aggravated by his military 
service.  Accordingly, further development is not indicated.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no evidence of any failure on the part 
of VA to further comply with VCAA that reasonably affects the 
outcome of this case.

While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appealed matter.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Such notice was provided the 
Veteran in March 2005.


Here, the above-cited notice correspondence fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The Veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  The claim was thereafter readjudicated.  Therefore, 
the actions taken by VA have cured any defect in the timing 
of notice.

Factual Background

The service treatment records include a May 1970 examination 
report completed in the course of the Veteran's pre-induction 
examination.  This report revealed right ear pure tone 
thresholds, in decibels, as 5, 5, 0, and 5 decibels (dB) at 
the 500, 1000, 2000, and 4000 hertz (Hz) frequencies.  For 
the left ear, at the same frequencies, the puretone 
thresholds were 10, 5, 0, and 0.  Findings for the 3000 
frequency were not reported.  In the course of the Veteran's 
October 1972 service separation examination audiometer 
results showed right ear pure tone thresholds, in decibels, 
of 5, 10, 0, and 5 dB at the 500, 1000, 2000, and 4000 Hz 
frequencies.  For the left ear, at the same frequencies, the 
puretone thresholds were 5, 0, 0, and 5 dB.  Findings for the 
3000 Hz frequency were again, as in May 1970, not reported.  
The Veteran's DD Form 214 shows that his military service 
occupation was "FA OPER & INTEL ASST."

The report of a VA examination conducted in December 1973 
indicated that no hearing loss was noted.  

Review of a January 1999 VA outpatient treatment record shows 
that comprehensive hearing testing revealed that the Veteran 
had bilateral sensorineural hearing loss.  He was fitted for 
bilateral hearing aids at that time.  A January 2005 VA 
outpatient medical record shows that the Veteran was fitted 
for new bilateral hearing aids.  

The report of a September 2005 VA audio examination shows 
that the Veteran's claims file was reviewed, including his 
service treatment records.  Audiometric examination conducted 
at that time shows the presence of bilateral hearing loss, as 
defined by 38 C.F.R. § 3.385 (2009).  The Veteran provided a 
history of in-service acoustic trauma, attributable to being 
exposed to 8 inch howitzers.  He denied being exposed to 
noise following his military separation.  He claimed that he 
first began to notice hearing problems in 1975, and that 
since 1995 his hearing acuity had progressively worsened.  
The examiner supplied a diagnosis of bilateral sensorineural 
hearing loss.  The examiner opined that it was less likely 
than not that the Veteran's hearing loss was the result of 
exposure to noise while in the military.  He based his 
opinion on the findings of the separation examination report 
which showed normal bilateral hearing, and the report of the 
October 1972 VA examination which showed no hearing loss.  
The examiner added that the air conduction thresholds 
pertaining to the instant examination findings were not 
consistent with a noise-induced hearing loss pattern.

The RO denied service connection for bilateral hearing loss 
in September 2005.  The RO determined that the claimed 
disorder neither incurred in nor was caused by the Veteran's 
military service.  The Veteran was afforded notification of 
this decision in October 2005.  That decision was not 
appealed and is final.  38 U.S.C.A. § 7104.  The claim may 
not be reopened unless new and material evidence is received.  
38 U.S.C.A. § 5108.

The Veteran sought to reopen his claim for service connection 
in August 2007.  See VA Form 21-4138.  

A November 2009 letter supplied by the Veteran's wife shows 
that she claimed to have been married to the Veteran for 36 
years [approximately since 1973].  She added that within the 
first couple of years of marriage the Veteran may have been 
showing signs of early hearing loss.  

In the course of his November 2009 hearing conducted by the 
undersigned, the Veteran testified that he suffered from in-
service noise exposure.  See page three of hearing transcript 
(transcript).  He added that he first noted hearing loss 
about two years after his service separation but did not file 
a claim for benefits at that time.  See page four of 
transcript.  The Veteran also denied any post-service noise 
exposure.  See page seven of transcript.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Certain chronic disabilities, such as organic diseases of the 
nervous system (sensorineural hearing loss), are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the Veteran, and 
his wife, are capable of observing symptoms of hearing loss, 
but neither are competent (i.e., professionally qualified) to 
offer an opinion as to the cause of this condition.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000).

Analysis

Service connection for bilateral hearing loss was denied by a 
rating decision in September 2005 on the basis that no 
evidence was presented to show either bilateral hearing loss 
in service or the presence of current hearing loss which was 
determined to have been either incurred or aggravated by the 
Veteran's military service.  That decision was not perfected 
on appeal and is final.  38 U.S.C.A. § 7105.  The claim may 
not be reopened unless new and material evidence is received.  
38 U.S.C.A. § 5108.

For the evidence to be new and material in this case, it must 
essentially show that that the Veteran had hearing loss which 
was determined to have been either incurred or aggravated by 
his military service.

The evidence received since the September 2005 RO decision, 
on review by the Board, does not relate to a previously 
unestablished fact that would tend to substantiate the 
Veteran's claim.


Significantly, the material associated with the claims folder 
since September 2005, namely, a lay statement dated in 
November 2009 from the Veteran's wife (which claimed that the 
Veteran began to notice hearing difficulties within the 
"first couple years" of their marriage (approx. 1973-1975), 
and testimony rendered by the Veteran at his November 2009 
hearing (where he alleged that he was exposed to acoustic 
trauma while in the military and first noted hearing loss 
about two years following his service discharge), includes no 
medical evidence whatsoever to support any current assertion 
of in-service incurrence or aggravation of the claimed 
bilateral hearing loss.

Given the length of time between the Veteran's active duty 
separation (1972) and the first post-service diagnosis of the 
claimed bilateral hearing loss disorder (1999), the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).

While sensorineural hearing loss has also been diagnosed, 
this was first found in 1999, well after the Veteran's 1972 
service discharge.  Thus, service connection can not here be 
awarded on either a presumptive or direct basis.  38 C.F.R. 
§§ 3.307, 3.309.  

Concerning the above-cited September 2005 VA audio 
examination report, and its included findings, the Board 
finds that that the report provided sufficient detail for the 
Board to make a decision in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Here, in addition to supplying an opinion as to the 
etiology of the Veteran's hearing loss disorder, the examiner 
supported his proffered opinion with supporting clinical 
evidence of record.


Regarding the Veteran's claim for entitlement to service 
connection for bilateral hearing loss, he is a layperson, and 
his statements (and the statements from his wife) alone 
cannot constitute medical evidence, as opinions regarding 
diagnosis or nexus require medical expertise.  Espiritu.

His assertions, by themselves, cannot constitute competent 
evidence that tends to substantiate his claim of service 
connection on the basis of incurrence or aggravation.  
Without assessing the credibility of his arguments, the Board 
finds the Veteran's contentions in their scope to be of no 
probative weight for the purpose of reopening the claim.  
This same finding, as to the probative weight of submitted 
evidence, similarly applies to the lay statement submitted by 
the Veteran's wife in November 2009.  

Accordingly, new and material evidence has not been received 
to reopen the Veteran's claim of service connection for 
bilateral hearing loss.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for bilateral hearing loss, 
the appeal to this extent is denied.



____________________________________________
J. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


